Citation Nr: 1224199	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  12-01 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August 30, 2010 for a grant of service connection for posttraumatic stress disorder (PTSD), with depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A copy of the transcript is of record.

There are no records in Virtual VA that pertain to this issue.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On December 31, 1984, VA received a formal claim for entitlement to service connection for PTSD.

2.  In June 1985, the RO in Detroit, Michigan, denied service connection for a nervous condition (PTSD).  Although notified of that determination and of his appellate rights approximately two weeks later in the same month, the Veteran did not initiate an appeal of the denial within one year.

3.  On August 30, 2010, VA received a formal claim entitlement to service connection for PTSD.

4.  In June 2011, the RO granted service connection for PTSD, with depressive disorder, and awarded a compensable rating of 70 percent, effective from August 30, 2010, the date of receipt of the Veteran's claim for such disability.

5.  Service department records related to the Veteran's stressor, which were previously unassociated with the file, have been associated with the claims file since the last prior denial in June 1985.


CONCLUSION OF LAW

The criteria for an effective date of December 31, 1984 for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.400, 4.3 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.

Analysis

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

Generally, the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim is received within one year after separation from service, the effective date for the grant of service connection is the day following separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

In this case, the Veteran seeks an award of service connection for PTSD prior to August 30, 2010, the effective date assigned by the RO based on the date of receipt of the petition to reopen the claim for this disability.  Specifically, the Veteran requests an effective date of December 31, 1984-the date of the Veteran's original claim for entitlement to service connection for PTSD.

Applying the foregoing principles to the facts of the present case, the Board finds that the Veteran has met the criteria for an effective date of December 31, 1984 for the grant of entitlement to service connection for PTSD.  Review of the record indicates that, in June 1985, the RO in Detroit, Michigan, denied the Veteran's claim for entitlement to service connection for a nervous condition (PTSD).  Although notified of the June 1985 determination and of his appellate rights later that month, the Veteran did not initiate an appeal of the denial within one year.  As a result, the June 1985 denial of service connection for a nervous condition (PTSD) became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Subsequent to the Veteran's original claim, the RO associated with the record personnel records documenting that the Veteran was awarded the Navy Commendation Medal with Combat "V" during service.  The Veteran's claim was granted, in part, on these newly-obtained records.  As such, the provisions of 38 C.F.R. § 3.156(c) apply.  See Vigil v. Peake, 22 Vet. App. 63 (2008).  38 C.F.R. § 3.156(c) states that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Such records include service records that are related to a claimed in-service event, but do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or any other official source.  Id.  The records that were associated with the claims file subsequent to the Veteran's initial claim included personnel records that existed but had not been associated with the claims file when VA first decided the claim.  As such, the Board will reconsider the Veteran's original claim of entitlement to service connection for PTSD.

Reconsidering the Veteran's original claim, the Board finds that the preponderance of the evidence is in favor of a grant of entitlement to service connection for PTSD from December 31, 1984.  In this regard, the Board notes that the Veteran was diagnosed with mild PTSD on VA examination in March 1985 due to his experiences in Vietnam.  The record contains no evidence disputing such a diagnosis.  VA has also conceded the occurrence of the Veteran's claimed in-service stressor that he killed people in Vietnam.  As noted, the Veteran received the Navy Commendation Medal with Combat "V," a medal indicating that he engaged in combat with the enemy, and the alleged stressor of killing people is consistent with the circumstances, conditions and hardships of the Veteran's combat service in the Republic of Vietnam.  Notably, the Veteran's citation for his award states that he "repeatedly exposed himself to the enemy fire to help emplace the machine gun in an advantageous position and skillfully assisted in delivering a heavy volume of accurate suppressive fire, forcing the Viet Cong to seek cover and cease their firing."  The Board, therefore, finds that the Veteran clearly engaged in combat with the enemy.

Under applicable law, as outlined above, the Board finds that the effective date of the award of service connection for PTSD is December 31, 1984.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.156(c), 3.400.


ORDER

An effective date of December 31, 1984 is granted for an award of service connection for PTSD with depressive disorder.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


